UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7770



DAVID LEE SMITH,

                                              Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-02-761-1)


Submitted:   January 16, 2003             Decided:   January 27, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Lee Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        David Lee Smith appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed the record

and find no reversible error.               Accordingly, we affirm on the

reasoning of the district court.           See Smith v. North Carolina, No.

CA-02-761-1 (M.D.N.C. filed Nov. 6, 2002; entered Nov. 7, 2002).

We deny Smith’s motion to relieve the state court judge from his

judicial obligations.         We dispense with oral argument because the

facts    and   legal    contentions   are    adequately   presented    in   the

materials      before   the   court   and    argument   would   not   aid   the

decisional process.




                                                                      AFFIRMED




                                       2